                        USDC SDNY
               Case 1:19-cv-11182-VEC   Document 22 Filed 09/03/21 Page 1 of 2
                        DOCUMENT
                        ELECTRONICALLY FILED
                                                                               Arent Fox LLP / Attorneys at Law
                        DOC #:                      Boston / Los Angeles / New York / San Francisco / Washington
                        DATE FILED: 



                                   MEMO ENDORSED
     September 3, 2021                                                           Sara T. Schneider
                                                                                 Partner
                                                                                 415.757.5911 DIRECT
                                                                                 415.757.5501 FAX
     VIA ECF                                                                     sara.schneider@arentfox.com
                                                                                 032914.00000
     Hon. Valerie E. Caproni
     United States District Judge
     United States District Court for the
     Southern District of New York
     500 Pearl Street, Courtroom 15C
     New York, NY 10007

             Re:    Dominguez v. Lacoste USA, Inc.
                    U.S. District Court, Southern District of New York (Foley Square)
                    Civil Action No.: 1:19-cv-11182-VEC

     Dear Judge Caproni:

             We represent Defendant Lacoste USA, Inc. (“Defendant” or “Lacoste”) in the above-
     captioned matter. Pursuant to your Order dated July 2, 2021 we are filing this update on behalf
     of both parties regarding the status of the combined appeals in substantially identical cases that
     are currently pending before the U.S. Court of Appeals for the Second Circuit. On January 13,
     2021, the Second Circuit heard oral argument in Case Number 20-1552, Calcano v. Swarovski
     North America Limited. Accordingly, the parties respectfully request that this matter continue
     stayed until there is a decision in the combined appeal.

             We thank the Court for its time and attention to this matter, and for its consideration of
     this application.

     Respectfully submitted,



     Sara T. Schneider




Smart In
Your World                                                                                                arentfox.com
            Case 1:19-cv-11182-VEC Document 22 Filed 09/03/21 Page 2 of 2



$SSOLFDWLRQ*5$17('7KHVWD\LQWKLVFDVHVKDOOFRQWLQXHXQWLOWKHUHVROXWLRQRIWKHDSSHDOV
E\WKH6HFRQG&LUFXLW

7KHSDUWLHVPXVWILOHDVWDWXVUHSRUWRQRUEHIRUH)ULGD\'HFHPEHUH[SODLQLQJZKHWKHU
WKHVWD\VKRXOGFRQWLQXH,QDGGLWLRQQRODWHUWKDQILYHGD\VDIWHUWKHLVVXDQFHRIDQRSLQLRQE\
WKH6HFRQG&LUFXLWUHOHYDQWWRWKHFODLPVDVVHUWHGLQWKLVFDVHWKHSDUWLHVDUHGLUHFWHGWRVXEPLWD
MRLQWOHWWHUDGGUHVVLQJWKHLPSDFWRIWKHGHFLVLRQRQWKLVFDVHDQGWKHFRQWLQXHGQHHGIRUDVWD\

SO ORDERED.



                            'DWH6
                            'DWH6HSWHPEHU
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
